Appeal by defendant by notice of appeal filed December 15, 1959, from a judgment of the County Court, Kings County, rendered December 2, 1959, after a jury trial, convicting him of assault in the second degree and sentencing him, as a second felony offender, to serve a term of 5 to 10 years. On March 16, 1960, defendant was resentenced, as a first felony offender, to serve a term of 2½ to 5 years, with credit for the time served under the prior sentence. Judgment affirmed. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.